AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet I
                                                                                                                                                FILED
                                                                                                                                             U.S. DISTRICT COURT
                                                                                                                                      EASIERN PISIRICi I AIMUSAS

                                         UNITED STATES DISTRICT COURT                                                                          MAR 2 5 2019
                                                                    Eastern District of Arkansas                                  JAMESW.M
                                                                                                                                  By:
                                                                                                                                     ---t-f,f-f+-~~--
           UNITED STATES OF AMERICA                                                           Judgment in a Criminal Case
                                V.                                                            (For Revocation of Probation or Supervised Release)

                       Michael Summers
                                                                                              Case No. 4:14-cr-211-DPM-18
                                                                                              USM No. 28823-009
                                                                                              Nicole_ Lybrand
                                                                                                                      Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)                   _M_a_n_d_.,_S_t_d_._&_S_p_e_c_.___ of the term of supervision.
 •    was found in violation of condition(s) count(s) - - - - - - - - - after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                                              Violation Ended
 1--2 (Mand. 2--3)                   Using controlled substance, a Grade C Violation                                              01/06/2019

 3 (Special 1)                       Failing tti ebmpt$tJ"tnP'ltient treatrriel'.lt, a Grade C Violation                          01125/2019
 5 (Std. 5)                          Failing to notify the probation officer about a change in
                                                 !   '   •   :,1·. ', ,' ,,,,,,,.,, '   : '

                                         residence; ii Gr&de iQ'V!o!at1on                                                         01/25/2019
        The defendant is sentenced as provided in pages 2 through __4_ _ ofthisjudgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of I 984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic crrcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 6866                                          03/25/2019
                                                                                                                  Date of Imposition of Judgment
 Defendant's Year of Birth:              1984

 City and State of Defendant's Residence:                                                                               S i ~ e of Judge
 Benton, Arkansas
                                                                                              D.P. Marshall Jr.                            U.S. District Judge
                                                                                                                     Name and Title of Judge


                                                                                                                              Date
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                                  2_ of
                                                                                                 Judgment- Page _ _          4
DEFENDANT: Michael Summers
CASE NUMBER: 4:14-cr-211-DPM-18


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

16 months




    ii     The court makes the following recommendations to the Bureau of Prisons:
1) that Summers participate in a residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Summers participate in mental-health counseling during incarceration; (continued on next page)


    M      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

    •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at - - - - - - - - - - - - - - with a certified copy of this judgment.




                                                                                              UNITED STA TES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 2A - Imprisonment
                                                                                     Judgment-Page   _3~   of   ~-4~_
 DEFENDANT: Michael Summers
 CASE NUMBER: 4:14-cr-211-DPM-18

                                              ADDITIONAL IMPRISONMENT TERMS

Recommendations to the Bureau of Prisons (continued from previous page):

3) designation to FCI Texarkana; and
4) that Summers be allowed visitation with his child and the child's mother, Shannon Edens.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                             Judgment-Page     A_    of         4
DEFENDANT: Michael Summers
CASE NUMBER: 4:14-cr-211-DPM-18
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 None.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicahle)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
